Case: 14-20634      Document: 00512986391         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20634                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 30, 2015
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellee

v.

ALISA G. BRYANT,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:04-CV-3903


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alisa Bryant appeals the district court’s denial of her Federal Rule of
Civil Procedure 60(b) motion to vacate the default judgment entered against
her. We AFFIRM.
       This suit involves a dispute over repayment of a student loan that was
disbursed over thirty years ago. Bryant received the $2,500 loan from Texaco



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-20634      Document: 00512986391        Page: 2     Date Filed: 03/30/2015



                                     No. 14-20634
Houston Credit Union in 1982 while attending Southern University. After
Bryant failed to make timely payments, the loan was declared in default in
1987. The loan guarantor, USA Funds, paid Texaco the outstanding amount
due and Bryant then became indebted to the guarantor. Bryant made some
payments between 1989 and 1992, but USA Funds was unable to collect the
full amount owed.         The debt was later assigned to the United States
Department of Education. In October 2004, the United States initiated this
suit to collect the outstanding balance. Bryant received notice of the suit by
substituted service in November. After she failed to defend, the district court
entered a default judgment against her in December. Over nine years later,
Bryant filed a motion to “reverse the default judgment,” which the district
court construed as a Rule 60(b) motion to set aside a judgment. The district
court denied the motion after a hearing in September 2014.


                                     DISCUSSION
      This court reviews a district court’s refusal to set aside a default
judgment for abuse of discretion. Wooten v. McDonald Transit Assocs., Inc.,
775 F.3d 689, 692–93 (5th Cir. 2015).
      Rule 60(b) provides six provisions for setting aside a judgment. Bryant
urges that the judgment should be set aside under the Rule’s first three
provisions for mistake, discovery of new evidence, and fraud. See Fed. R. Civ.
P. 60(b)(1)–(3). She also argues that the judgment should be vacated under
Rule 60(b)(6)’s “catch-all” provision, which allows a court to set aside a
judgment for “any other reason that justifies relief.” 1 Fed. R. Civ. P. 60(b)(6).




      1 Bryant also purports to argue on appeal that the judgment should be set aside under
Rule 60(b)(4) and (b)(5), but her arguments do not implicate these provisions.
                                            2
    Case: 14-20634     Document: 00512986391     Page: 3   Date Filed: 03/30/2015



                                 No. 14-20634
      Rule 60(c) provides time requirements for filing a 60(b) motion: “A
motion under Rule 60(b) must be made within a reasonable time – and for
reasons (1), (2), and (3) no more than a year after the entry of the judgment or
order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Bryant’s motion
was filed more than nine years after the judgment was entered. Thus, her
arguments under Rule 60(b)(1)–(3) are foreclosed by the plain language of Rule
60(c). While it is true that relief may be granted under Rule 60(b)(6) outside
of the one-year period, such motions still must be brought within a “reasonable
time.” See Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404, 1410 (5th
Cir. 1994) (citation omitted). Reasonableness depends upon the particular
facts and circumstances of each case.      Id.   “Rule 60(b)(6) motions will be
granted only if extraordinary circumstances are present.” Hess v. Cockrell, 281
F.3d 212, 216 (5th Cir. 2002) (citation and internal quotation marks omitted).
      Bryant’s motion was not filed within a reasonable time and she has not
shown that extraordinary circumstances are present. Therefore, her Rule
60(b)(6) motion also fails.
      AFFIRMED.




                                       3